In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana



______________________________



No. 06-02 -00101 -CV

______________________________





PIN OAK FUNDING, Appellant


V.



R. JUDD CRIBBS, Appellee






On Appeal from the 113th Judicial District Court

Harris County, Texas

Trial Court No. 01-56975










Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Ross



MEMORANDUM OPINION



 Pin Oak Funding, appellant, and R. Judd Cribbs, appellee, have filed a joint motion informing this Court that they have
settled this matter and no longer wish to pursue the appeal. Accordingly, pursuant to Tex. R. App. P. 42.1, their motion is
granted.
 The appeal is dismissed.






      Donald R. Ross
      Justice


Date Submitted: March 31, 2003
Date Decided:  April 1, 2003

text-align: justify">                                              

On Appeal from the 102nd Judicial District Court
Red River County, Texas
Trial Court No. 76-CR-10-99


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Benjamin Wayne McCoin has filed a document with this Court which constitutes an attempt
to appeal from his conviction.  Although the language he used could refer to a number of legal
remedies, the document constitutes, in effect, a brief arguing that the 102nd Judicial District Court
entered an unlawful sentence and asks this Court to order the attorney general's office to file a brief
and to then review his conviction.  We will treat the document as a notice of appeal.
            The information which McCoin has provided demonstrates he is attempting to again appeal
from the conviction which this Court reviewed in McCoin v. State, 56 S.W.3d 609 (Tex.
App.—Texarkana 2001, no pet.).  
            Deeming this as a notice of appeal, it is far outside the ninety day time period during which
a notice of appeal may be filed.   See Tex. R. App. P. 26.2(a).  Accordingly, we have no jurisdiction
over the attempted appeal. 
            We dismiss the appeal for want of jurisdiction. 
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          January 6, 2004
Date Decided:             January 7, 2004

Do Not Publish